Citation Nr: 0304486	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  96-50 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which determined that the veteran had 
failed to submit new and material evidence sufficient to 
reopen a previously denied claim for service connection for a 
psychiatric disorder.  The veteran filed a timely appeal.

This case has been remanded by the Board in November 1998, 
January 2000, and in July 2001.  After compliance with the 
Board's most recent remand, the case was returned to the 
Board for review on the issue as outlined above.


FINDINGS OF FACT

1.  Psychiatric symptoms reported during active military 
service represented manifestations of a personality disorder.

2.  No superimposed psychiatric disorder was manifested in 
service and no current acquired psychiatric condition is 
otherwise related to military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
4.127 (2002); 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On enlistment report of medical history, the veteran reported 
positive responses to whether he had at that time or in the 
past nervous trouble of any sort; however, the examiner at 
that time did not find the veteran's "nervousness" to be 
disqualifying.  Subsequent service medical records reflect 
that the veteran was seen for complaints of having been 
"unable to stand it" at his assigned duty station due to 
"harassment and inability to adapt."  He had been referred to 
an Army psychiatric clinic after having been seen in a Navy 
facility.  The Army psychiatrist found that the veteran's 
symptomatology fell within "the framework of a character and 
behavior disorder."  At that time, the veteran was diagnosed 
with chronic, severe emotional instability manifested by 
inability to control aggression, and an inability to postpone 
gratification.  It was further determined at that time that 
the veteran's problems were not incurred in the line of duty, 
but rather, had existed prior to service.  The examiner 
strongly recommended that the veteran be administratively 
separated from the Army on the basis of a severe and 
preexisting personality disorder, which caused his civilian 
life to be highly disordered and nonproductive and was 
causing similar difficulties in the Army.

At a November 1995 VA examination, the veteran reported that 
he last worked 3 years ago, was taking no medication, and had 
not been hospitalized in the last 5 years.  He indicated that 
he had not undergone any treatment for any psychiatric 
disorder.  He reported that his family physician occasionally 
gave him medication for headaches and arthritis.  The veteran 
indicated that he "didn't know how to explain anything".  It 
was noted that with assistance he was able to indicate that 
he "can't cope" and he was "flustered all the time".  He 
described being a square peg in a round hole.  

The examination showed the veteran to be neat and he was 
dressed in casual clothing.  He was cooperative throughout 
the evaluation and he appeared to put forth his best effort.  
Posture, gait, and station were completely normal and no 
involuntary movements were noted.  The veteran was alert and 
oriented and could perform simple calculations and make 
judgments.  Mood was noted to be mildly depressed and he did 
appear to be moderately anxious.  No unusual emotional 
reactions occurred throughout the evaluation.  Speech was 
clear and precise and his stream of thought was logical and 
coherent.  No perceptual difficulties were alluded to.  He 
did have past history of attempting suicide, during times of 
situational stress.  The examiner noted that it would appear 
that he had never been able to be productive in routine lines 
of occupation.  The veteran's diagnosis did not include an 
Axis I psychiatric disorder, but he was diagnosed with Axis 
II schizoid personality disorder with prominent paranoid 
ideation.

VA outpatient treatment records dated February 1996 to June 
2000 show that in February 1996 the veteran underwent 
diagnostic testing.  Both tests showed a valid profile 
despite being overly elevated.  They revealed very high 
levels of anxiety, tension and distress with significant 
depressive symptomatology.  He denied flagrant psychotic 
symptoms but did admit to paranoia of others.  There was also 
significant elevations on the schizoid, avoidant, self-
defeating and compulsive personality scales.  Another 
significant elevation was schizotypal.  The impression was 
schizotypal personality disorder - may be most accurate 
single diagnosis; personality disorder (schizoid, avoidant, 
self-defeating, compulsive).  May 1996 clinical record shows 
a diagnosis of schizoid personality disorder.  From that time 
until February 2000, various psychiatric diagnoses were 
identified to include: anxiety, not otherwise specified; 
schizoaffective disorder; schizotypal personality disorder; 
personality disorder with schizotypal traits.

At his April 1998 VA examination, the veteran reported no 
social contact due to his paranoia and had anger problems and 
subsequent avoidance of him by others, who were uncomfortable 
with his paranoia and felt anger.  The veteran complained 
that "I do not get along with people.  I cannot be around 
them.  I used to fight all of the time.  I am intimidated.  I 
cannot trust people."

The Axis I diagnosis was anxiety, not otherwise specified; 
Axis II schizo type personality disorder.

At his July 1999 Travel Board hearing, the veteran testified 
that he was sent to Valley Forge for 30 days while in service 
and continued to feel stressed.  The veteran testified that 
he had no problems before service.  He indicated that when he 
was separated from service he did not seek medical treatment 
even though he continued to have psychiatric problems.  He 
indicated he did not trust others and liked to be by himself.  
He indicated that he worked approximately 25 jobs after 
service.  The veteran testified that he sought treatment in 
1979 or 1981 at the Marion VA.

Due to the testimony at the Travel Board hearing, the RO 
sought these records pursuant to the Board's January 2000 
Remand.  The RO was informed that the earliest treatment 
records available only dated back to November 1995 when he 
had undergone his first VA rating examination.  The Marion 
VAMC checked their records, to include records that had been 
retired, and had found that they had no record that the 
veteran was treated at their facility prior to 1995.

At his June 2002 VA examination, the veteran reported that he 
didn't need much to upset him and the doctor now had him 
sleeping.  He indicated that he could not focus and 
everything was in turmoil.  He indicated he was a recluse, 
did not trust anyone, and could not rely on anyone except his 
wife and daughters.  The veteran indicated that he had no 
self-confidence or self esteem.  He felt a lot of guilt 
because he couldn't perform like everyone else could and go 
to work.  The examiner noted that the veteran attributed all 
of these problems to his experiences in the military.

The examiner noted that the veteran appeared to suffer 
primarily from schizotypal personality disorder.  This, he 
explained, was a condition which developed in childhood or at 
least adolescence and had followed him across all of his 
lifespan.  It was existent prior to his entry into the 
service.  The reason for this, the examiner noted, was that 
he reviewed the veteran's service medical record and the 
veteran was diagnosed in 1967 as suffering from schizoid 
personality disorder.  The examiner believed that at that 
time since the diagnostic system had changed many times and 
some people who were called schizoid at that time would be 
called schizotypal now.  The history, which was taken in 
February of 1967, indicated that "The patient has been very 
tense and nervous all his life.  This became much worse in 
the past two months and for the past month he has 
occasionally had attacks in which he will shake all over.  He 
has been continually depressed since he has been in the army, 
but does not know why."  The report goes on to state that 
"For the past six months, he has felt that "everyone is after 
him: and recently has felt that he may soon assault a 
sergeant against whom he holds many grudges."  The veteran 
was transferred to Valley Forge General Hospital for further 
evaluation, treatment, and disposition.  The examiner noted 
that despite the veteran's protestations to the opposite, the 
fact of the matter was that his history, as given in the 1967 
note, was absolutely classic for someone who would be 
diagnosed with schizotypal personality disorder.  When he was 
further evaluated at Valley Forge General Hospital, they came 
up with a diagnosis of emotional instability, chronic severe, 
manifested by inability to control aggression and inability 
to postpone gratification.  Again, the examiner noted, it was 
his understanding that that diagnosis of emotional 
instability was the same thing as a diagnosis that was very 
prevalent at that time, it was called "emotionally unstable 
personality: and it was the examiner's feeling that that was 
what the veteran had suffered from all his life and the 
problems he had in the service appear, based on this history, 
to not be an exacerbation of his condition, but just to be a 
natural progression and what you would expect based on his 
premilitary history.  He indicated that the primary problem 
was schizotypal personality disorder and the examiner 
concluded that it was neither incurred in the service nor 
aggravated by the veteran's active duty.  

In addition, the examiner noted the veteran's history of 
alcoholism which he indicated was now in long term remission.  
The veteran had been given a diagnosis of anxiety state not 
otherwise specified, which the examiner was not sure that he 
agreed with, but even it that was there, it was a very 
frequent result of having a schizotypal personality disorder.  
The examiner indicated that the veteran also had been 
diagnosed with schizoaffective disorder, but he strongly 
disagreed with that diagnosis.  The examiner felt that there 
was absolutely no good evidence that the veteran had ever 
suffered from schizoaffective disorder, which was a very 
psychotic disorder as there was just no indication that he 
had ever been psychotic over any substantial period of time.  
Again, the examiner noted, he did not believe that any of the 
diagnosed psychiatric disorders were incurred in the service 
and he did not believe that any of the psychiatric disorders 
had been permanently aggravated by his active service.

The examiner further indicated that since the bottom line 
problem was a personality disorder, he would have to state 
that again he saw no indication that his schizotypal 
personality disorder was aggravated during the service beyond 
the natural progression that would be expected and did not 
believe that the personality disorder noted in the service 
was in actuality a prodromal manifestation of any later 
diagnosed psychiatric disabilities.

The pertinent diagnoses were Axis I anxiety disorder not 
otherwise specified, (tentative); Axis II schizotypal 
personality disorder.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated November 1995, April 1998, and June 2002; 
VA outpatient treatment records dated February 1996 to June 
2000; transcript of July 1999 Travel Board hearing; August 
2000 response from Marion VAMC. 

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  In March 2001, 
the veteran was sent a letter explaining the VCAA and what 
evidence was necessary to establish entitlement to the 
benefit sought, what information was needed from the veteran, 
or what additional evidence the veteran would like the VA to 
obtain.  In addition, the RO informed the veteran that VA 
would assist in obtaining evidence and information such as 
medical reports, employment records, and records of federal 
agencies.  

This case was also remanded by the Board in November 1998, 
January 2000, and July 2001 for further development to 
include obtaining medical records and to schedule a VA 
examination.  From April to August 2000, the RO contacted the 
Marion VAMC concerning whether the veteran had been treated 
prior to November 1995.  A response in August 2000 from the 
Marion VAMC indicated that archives were researched and the 
veteran had not been treated at the facility prior to 
November 1995.

The RO sent the veteran a letter dated June 2002 notifying 
the veteran that a VA examination would be scheduled and what 
additional information would be needed from the veteran.  

In October 2002, the RO sent the veteran a letter informing 
him that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Certain chronic disabilities, such 
as psychoses, are presumed to have been incurred in or 
aggravated service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307 as amended by 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002), 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.  The veteran's service medical records demonstrate 
an impression of an emotionally unstable personality 
manifested by an inability to control aggression and an 
inability to postpone gratification.  It was also noted that 
the veteran's problems were not incurred in service and had 
preexisted that service.  Administrative separation was 
recommended on the basis of a severe and preexisting 
personality disorder which purportedly caused the veteran's 
civilian life to be highly disordered and nonproductive, and 
which caused similar difficulties in the military.  Post-
service medical records show a variety of diagnoses with most 
examiners finding evidence of a personality disorder and a 
few finding a diagnosis of anxiety to be appropriate also.  
However, none of the medical records demonstrates or suggests 
a causal connection between the veteran's current psychiatric 
disability and military service.  

Notably, the June 2002 examiner clearly stated that the 
veteran suffered primarily from a schizotypal personality 
disorder which by its very nature was existent prior to the 
veteran's military service.  He also found that based on his 
review of the record, the veteran's personality disorder was 
not aggravated by the veteran's miliary service, concluding 
that the incidents which occurred during that service to be a 
natural manifestation of the veteran's preexisting 
personality disorder.  Essentially, he found that the 
underlying condition did not change as a result of military 
service.  

At this juncture, the Board must emphasize that personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing 
preservice origin.  See 38 C.F.R. § 3.303(c).  Personality 
disorders such as that manifested by the veteran during 
service are not diseases or injuries for compensation 
purposes.  However, disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service-connected.  38 C.F.R. § 4.127.  Thus, although 
service connection is not appropriate for the veteran's 
diagnosed personality disorder, a disability superimposed on 
that disorder may be service connected.

In this regard, the Board notes that a November 1995 VA 
examiner diagnosed schizoid personality disorder with 
prominent paranoid ideation.  VA psychological testing in 
February 1996 diagnosed schizotypal personality disorder.  An 
April 1998 VA examination diagnosed Axis I anxiety, not 
otherwise specified; Axis II schizo type personality 
disorder.  The June 2002 VA examiner noted that the veteran 
suffered primarily from schizotypal personality disorder and 
was a condition which developed in childhood or at least in 
adolescence and had followed the veteran across all of his 
lifespan.  He indicated that it existed prior to his entry 
into service and he also found that the veteran's personality 
disorder that was noted in service was not a prodromal 
manifestation of any later diagnosed psychiatric disorder.  
As noted, service connection is not appropriate for a 
personality disorder.  Further, the June 2002 examiner 
strongly disagreed with the diagnosis of schizoaffective 
disorder and provided a rationale for this conclusion 
although the Board notes that no competent medical evidence 
links such a disorder to the veteran's military service.  
Finally, as to the diagnosis of an anxiety disorder, the 
Board notes that the June 2002 examiner was not sure if it 
was an appropriate diagnosis.  However, to the extent that he 
listed it as a tentative Axis I diagnosis, he also clearly 
concluded that none of the veteran's diagnosed psychiatric 
disorders were incurred in or aggravated during the veteran's 
military service.  

In summary, the medical evidence does not demonstrate that a 
psychiatric disorder was incurred in or aggravated by 
military service.  Although the veteran was found to have a 
personality disorder in service, the medical evidence of 
record demonstrates no causal connection between the 
veteran's current psychiatric disability, variously 
characterized as a schizotypal personality disorder, anxiety 
disorder, and schizoaffective disorder, and military service.  
Based on these findings and following a full review of the 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a psychiatric disability.  

ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

